                                                                                          E-FILED
                                                               Tuesday, 30 July, 2019 03:19:10 PM
                                                                    Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
             v.                            )      Case No. 1:19-cr-10005
                                           )
ADAM LEE WARE,                             )
                                           )
      Defendant.                           )

                             ORDER & OPINION

      This matter is before the Court on Defendant Adam Lee Ware’s Motion to

Quash Search Warrant and Suppress Evidence (Doc. 21) and Motion to Suppress

Evidence (Doc. 22). The Prosecution has responded (Docs. 25, 26), and a hearing was

held on July 17, 2019. For the reasons stated below, Defendant’s Motions (Docs. 21,

22) are DENIED.

                                    BACKGROUND

      According to the application for the search warrant at issue, Defendant was

known to the police for having dealt narcotics in the past; indeed, he was on parole

for manufacture/delivery of cocaine. (Doc. 21-1 at 2, 4). In July of 2018, an anonymous

tip was provided to Peoria Police Sergeant Erin Barisch stating Defendant was

dealing narcotics; the initial tip did not mention the residence subject to the search

warrant at issue. (Doc. 21-1 at 2). The same anonymous source followed up twice and

informed the police Defendant was still dealing narcotics and storing them at a

residence located on 1103 South Warren Street. (Doc. 21-2 at 2). The application for
a search warrant provided no further detail about the informant or how the

information was acquired, the timeline of the calls, any other information provided

by the anonymous tip, or steps taken to corroborate the tip before February 2019.

       On February 6, 2019, Peoria Police Sergeant Matthew Lane was surveilling

the residence at 1103 S. Warren. (Doc. 21-1 at 2). He saw Defendant leave the

building and get into a silver car. (Doc. 21-1 at 2). Lane followed the car and saw it

park outside of a different house on the 2300 block of Millman Street. (Doc. 21-1 at

2). Lane then observed a man exit the house and get into Defendant’s car. (Doc. 21-1

at 2). The man sat in the front seat of Defendant’s car for about five minutes before

exiting the car and reentering the house on Millman. (Doc. 21-1 at 2). In the affidavit

supporting his application for a search warrant, Lane reported he believed, based on

his training and experience, a drug transaction had occurred. (Doc. 21-1 at 2). Lane

was unable to follow the car when it drove away. (Doc. 21-1 at 2). However, he and

other officers returned to 1103 S. Warren and saw the same silver car parked in front

of the residence, at first with someone inside and the lights on, then empty with the

lights off. (Doc. 21-1 at 2).

       Shortly      thereafter,    Barisch       noticed    someone      leave     1103

S. Warren, go back to the car, and begin driving. (Doc. 21-1 at 3). Barisch followed it

as it drove away until it reached the intersection of Shelley Street and Lincoln Street.

(Suppression Hrg. on 7/17/2019). At that intersection, the driver failed to signal a

right turn for the last continuous 100 feet before turning onto Lincoln; Lane’s

affidavit stated the vehicle stopped at the stop sign controlling the intersection before



                                             2
the turn signal was activated. (Doc. 21-1 at 3). Barisch informed another pair of

officers who had begun following the car and instructed them to stop it. (Doc. 21-1 at

3). Those officers reported seeing the car cross the road centerline on Moss Avenue

and pulled it over. (Doc. 22 at 4). The officers determined Defendant had an open

container of alcohol in the vehicle. (Doc. 21-1 at 3). They asked Defendant to step out

of the car and told him they would search him and the vehicle; Defendant responded

that was fine. (Doc. 21-1 at 3). The officers searched Defendant and the vehicle,

discovering a plastic bag in his jacket pocket that contained a white powder, later

determined to be cocaine. (Doc. 21-1 at 3). Although no other contraband was located

in the search of Defendant and his car, the officers did find $1,140 in his pockets.

(Doc. 21-1 at 3).

       Lane and one of the officers who stopped Defendant proceeded to a Hardee’s.

(Suppression Hrg. on 7/17/2019). There, they met a judge of the Circuit Court of the

Tenth Judicial Circuit of Illinois to present an application for a warrant to search

1103 S. Warren. In addition to the above information, Lane’s application for a search

warrant included information that Defendant had previously been stopped for

speeding in May 2018. (Doc. 21-1 at 4). During that stop, a drug dog alerted, leading

to a search of Defendant’s vehicle. (Doc. 21-1 at 4). The search did not yield

contraband, but officers did discover $18,000 in cash, wrapped in a way Lane states

in the February 6, 2019 application for a warrant is consistent with how narcotics

traffickers bundle money. (Doc. 21-1 at 4).




                                          3
      Based on Lane’s application, the judge issued a warrant to search 1103 S.

Warren. (Doc. 21-1 at 1). The warrant was served the same evening. (Doc. 26 at 1-2).

The subsequent search uncovered over five kilograms of cocaine, 86 grams of cocaine

base, $200,000 in cash, evidence of drug manufacturing, and firearms. (Doc. 26 at 3-

4). Defendant was indicted for possession with intent to distribute cocaine, possession

with intent to distribute cocaine base, possession of a firearm in furtherance of a drug

trafficking crime, and possession of a firearm by a felon. (Doc. 11 at 1-3).

      His instant motions argue the stop of his vehicle was an unlawful seizure of

his person, so the fruits thereof should be suppressed, and there was not probable

cause to search 1103 S. Warren, so the evidence uncovered there should be

suppressed.

                                  LEGAL STANDARD

      Police may stop a vehicle where they have probable cause to believe a traffic

violation occurred. United States v. Lewis, 920 F.3d 483, 489 (7th Cir. 2019). This

standard is met when “the circumstances confronting a police officer support the

reasonable belief that a driver has committed even a minor traffic offense.” United

States v. Muriel, 418 F.3d 720, 724 (7th Cir. 2005) (quoting United States v. Cashman,

216 F.3d 582, 586 (7th Cir. 2000)). “But when a police officer mistakenly believes that

the law prohibits an act that is, in fact, perfectly legal, even a good faith belief that

the law has been violated will not support the stop.” United States v. Garcia-Garcia,

633 F.3d 608, 612 (7th Cir. 2011).




                                           4
      The review of a search warrant is deferential. “[I]n reviewing the issuing

judge’s probable cause determination, the district court need only evaluate whether

the judge had a ‘substantial basis’ for concluding that probable cause existed.” United

States v. Kelly, 772 F.3d 1072, 1080 (7th Cir. 2014) (quoting Illinois v. Gates, 462 U.S.

213, 238–39 (1983)). “Probable cause exists when the supporting affidavit presents a

total set of circumstances which create a ‘fair probability’ that a search will uncover

evidence of a crime.” United States v. Haynes, 882 F.3d 662, 665 (7th Cir. 2018)

(quoting Gates, 462 U.S. at 238). “Those circumstances need only indicate a

reasonable probability that evidence of crime will be found in a particular location;

neither an absolute certainty nor even a preponderance of the evidence is necessary.”

United States v. Aljabari, 626 F.3d 940, 944 (7th Cir. 2010). When a judge is presented

with only an affidavit to support the search warrant, “the validity of the warrant rests

solely on the strength of the affidavit.” United States v. McMillian, 786 F.3d 630, 639

(7th Cir. 2015) (quoting United States v. Peck, 317 F.3d 754, 755 (7th Cir. 2003)).

      Even if a reviewing court determines a warrant was issued without the

requisite probable cause, “the Fourth Amendment exclusionary rule does not apply

to evidence obtained by police officers who acted in objectively reasonable reliance

upon a search warrant issued by a neutral magistrate.” Illinois v. Krull, 480 U.S. 340,

342 (1987) (explaining the holding of United States v. Leon, 468 U.S. 897 (1984)). The

good-faith inquiry “is confined to the objectively ascertainable question whether a

reasonably well trained officer would have known that the search was illegal” given

“all of the circumstances.” Herring v. United States, 555 U.S. 135, 145 (2009) (quoting



                                           5
Leon, 468 U.S. at 922 n. 23). The issuance of a search warrant is prima facie evidence

of good faith. United States v. Reichling, 781 F.3d 883, 889 (7th Cir. 2015). Thus,

when a search warrant has issued, a defendant seeking exclusion must demonstrate

      (1) the issuing judge wholly abandoned his judicial role and failed to
      perform his neutral and detached function, serving merely as a rubber
      stamp for the police; (2) the affidavit supporting the warrant was so
      lacking in indicia of probable cause as to render official belief in its
      existence entirely unreasonable; or (3) the issuing judge was misled by
      information in an affidavit that the affiant knew was false or would have
      known was false except for his reckless disregard of the truth.

Edmond v. United States, 899 F.3d 446, 453 (7th Cir. 2018), reh’g and suggestion for

reh’g en banc denied (Oct. 4, 2018), cert. denied, 139 S. Ct. 1216 (2019) (quoting United

States v. Pappas, 592 F.3d 799, 802 (7th Cir. 2010)). Defendant here seeks exclusion

under the second standard, which requires either that a materially similar affidavit

previously failed to establish probable cause or that the affidavit is plainly deficient.

United States v. Glover, 755 F.3d 811, 819 (7th Cir. 2014).

                                     DISCUSSION

 I.   The Traffic Stop

      The gravamen of Defendant’s argument against the stop is that if a motorist

forms the intent to turn closer than 100 feet before an intersection, no violation has

been committed. (Doc. 22 at 5-6). He argues the officers here could not have had

probable cause to believe Defendant had formed such an intention before he came to

a stop and utilized his turn signal; consequently, they lacked probable cause to stop




                                           6
him. (Doc. 22 at 5-6). Because this argument is directly foreclosed by binding Seventh

Circuit precedent, the Court cannot agree.1

      The relevant law states: “A signal of intention to turn right or left when

required must be given continuously during not less than the last 100 feet traveled

by the vehicle before turning within a business or residence district . . . .” 625 ILCS

5/11-804(b). There is no dispute that Defendant did not signal continuously for 100

feet before turning, or that he was in a business or residence district. Defendant’s

inventive argument is that the “when required” language indicates some situation

where signaling is not required, and that situation is where a person stopped at a

stop sign makes a decision of whether and where to turn while stopped. (Doc. 22 at

5-7). This argument was made, and squarely rejected, in United States v. Kenerson,

585 F.3d 389, 391–92 (7th Cir. 2009). The precise argument in that case was

      because the defendant came to a full and complete stop, there was no
      traffic at the intersection, and a hypothetical driver who decided that he
      wanted to turn right only after stopping could not comply with relevant
      provision no matter how hard he tried, the code yields ‘an absurd result’
      and cannot provide a lawful basis for a Terry stop.

Id. The Seventh Circuit, however, held “a violation of the relevant provision of the

Illinois Motor Vehicle Code, routine and safe though it might have been,” nonetheless

provided probable cause for a stop. Id. at 392.

      The Defense attempts to distinguish Kenerson by noting the absurd result

argument, stating the court engaged in little analysis, arguing it predated another


1Defendant also argues there is no evidence he committed another violation, such as
the alleged crossing of the centerline. (Doc. 22 at 7-8). Because Defendant’s first
argument fails, the Court finds it unnecessary to address whether there was another
suitable basis to initiate a traffic stop.
                                          7
relevant precedent, and suggesting that in this case, unlike that one, the defendant

had not demonstrated an intent to turn before stopping. (Doc. 22 at 7 n.1). These

arguments, however, cannot succeed. The slight difference in argument—claiming

the adverse reading of the statute would lead to an absurd result rather than just

arguing it is incorrect—is not enough of a distinction to allow this Court to disregard

Kenerson. And the sufficiency of the Seventh Circuit’s analysis is irrelevant; even

were Kenerson not thoroughly reasoned, this Court is bound by Seventh Circuit

decisions.

      Defendant’s factual distinction is similarly unpersuasive. Kenerson began

signaling slightly before reaching a stop sign—at which he would have needed to stop

regardless—while Defendant claims he did not signal until fully stopped. But this

potential slight departure between the facts of the two cases is a distinction without

a difference. Either way, the argument is that the intention to turn was formed within

100 feet of the intersection and so it would have not been possible to signal

continuously for the full 100 feet.

      As for the later precedent, Defendant relies on United States v. Stanbridge, 813

F.3d 1032, 1037 (7th Cir. 2016). In Stanbridge, the Seventh Circuit determined the

statute at issue in this case did not require a driver to signal before pulling alongside

a curb to park. Id. Although Defendant would broadly read Stanbridge to suggest no

signal is required where it would not be reasonable to need one (Doc. 22 at 5-6), the

better reading of Stanbridge is curbside parking is not a turn within the meaning of

the statute. 813 F.3d at 1037 (holding the statute “is not ambiguous, and does not



                                           8
require a driver to signal for 100 feet before pulling alongside a curb to park. The

minimum signaling distances required by subsection (b) apply only when a driver

intends to turn right or left.” (emphasis in original; internal quotation marks

omitted)). The holding of Kenerson controls.

II.      The Search of 1103 S. Warren

         Six years ago, Lane submitted an application for a search warrant to search a

house in Peoria for evidence of cocaine trafficking based upon information from an

anonymous informant. United States v. Thompson, 801 F.3d 845, 846–47 (7th Cir.

2015) (per curiam). Although the Seventh Circuit “share[d] the district court’s initial

instinct about the weakness of th[e] affidavit” and noted it was “growing weary of

thin affidavits that suffer from the same omissions which provoked [its] criticisms in

the past,” it held the search of the residence in that case survived a motion to suppress

under the good-faith exception. Id. at 848. Still, the Seventh Circuit ended its opinion

with a warning: “The government would be well advised . . . not to confuse this

decision with an endorsement of Officer Lane’s affidavit.” Id. at 849. That warning

was not heeded. The application for a search warrant Lane submitted in this case

bears similar hallmarks of insufficiency to those identified in Thompson, suggesting

Lane may not have recognized the jeopardy in which he places cases by submitting

shoddy affidavits. Like the Seventh Circuit, this Court is not inclined to let the errors

slide.

         Nonetheless, the good-faith exception will salvage this case, just as it did

Thompson. On a motion to quash a search warrant and suppress evidence obtained

therefrom, to prevent the application of the good-faith exception through an
                                           9
argument that the warrant lacked sufficient indicia of probable cause for reasonable

reliance, a defendant must demonstrate either that a materially similar warrant was

found deficient or that the warrant is plainly deficient. Glover, 755 F.3d at 719.

Defendant advances the latter theory here. (Doc. 21 at 8).

      In its consideration, the Court will set aside the threadbare, potentially eight-

month-old tip from an unknown tipster who did not appear before the issuing

magistrate and may not have even furnished firsthand knowledge of the matters

contained in the tip, and consider whether there are sufficient indicia of probable

cause to support good-faith reliance elsewhere in the warrant application. The Court

will also not consider Lane’s unsupported assertion that based on his training and

experience there would be more cocaine inside 1103 S. Warren. While an officer may

raise his training and experience in a warrant application, the officer should explain

what his training and experience is and how it affects his judgment of the facts before

him. See United States v. Scott, 901 F.3d 842, 844–46 (7th Cir. 2018). Here, it is

unclear whether Lane is drawing his conclusion that cocaine would be in the house

from his observation of Defendant’s activity on February 6 or from the stop in May

2018 (the facts directly preceding the assertion) or whether he simply has no basis

beyond a hunch.

      However, the Court cannot say Lane’s affidavit “was so lacking in indicia of

probable cause as to make entirely unreasonable a belief that probable cause existed.”

United States v. Elst, 579 F.3d 740, 746 (7th Cir. 2009). The affidavit explains officers

observed Defendant commit what appeared to be a drug transaction and return to



                                           10
1103 S. Warren. When he departed again, officers stopped his car and found a small

quantity of cocaine and a large quantity of cash. Although not much, this is enough

that an officer could reasonably believe the warrant was issued on probable cause.

After all, the circumstances described in the affidavit could allow the conclusion that

what occurred on Millman Street was a drug deal.2 That Defendant was found with

cocaine and a significant amount of cash and that he was on parole for a prior drug

trafficking offense could give rise to the inference that he was the dealer, not the

buyer, in the interaction on Millman Street. And the activity of touching base at 1103

S. Warren could seem to a reasonable officer to allow for the conclusion Defendant

was storing his cocaine there.

      That being said, this warrant application was done without the due care that

ought to accompany the process of obtaining a search warrant. An application to

invade the privacies protected by the Fourth Amendment of our Constitution is not

the place to cut corners. The preparation and review of an application for a search

warrant is rather a trust the public has placed in government officials to protect




2 A reasonable officer could think the issuing judge concluded the Millman Street
activity appeared to be a drug transaction even absent Lane’s assertion of training
and experience on this point, but Lane’s assertion here was more sufficiently
supported. His claim that his training and experience, described in the final
paragraph of the application, caused him to believe a drug transaction had occurred
comes immediately after his description of the activity on Millman Street; it is clear
the facts to which he is applying his training and experience are the behaviors there
displayed. A reasonable officer would certainly be able to conclude the reviewing
judge might have relied upon Lane’s explanation in asserting he knew the activity on
Millman Street was a drug deal due to his training and experience, even though it is
less clear that Lane’s later assertion that due to his training and experience he
believed cocaine would be found in 1103 S. Warren could be relied upon.
                                          11
fundamental rights. See Carpenter v. United States, 138 S. Ct. 2206, 2213 (2018)

(stating the purpose of the Fourth Amendment “is to safeguard the privacy and

security of individuals against arbitrary invasions by governmental officials.”)

(quoting Camara v. Mun. Court of City & Cty. of San Francisco, 387 U.S. 523, 528

(1967)). It may not have been in Thompson and it may not be in this case, but if Lane

continues this slipshod approach to seeking search warrants, unconstitutional

invasions of privacy and exclusion of evidence will eventually occur.

      Issuing judges serve a vital gatekeeping function in preventing officers from

ignoring the gravity of entering homes to search by treating warrant applications as

a casual matter. Groh v. Ramirez, 540 U.S. 551, 560 (2004) (“Absent some grave

emergency, the Fourth Amendment has interposed a magistrate between the citizen

and the police. This was done . . . so that an objective mind might weigh the need to

invade [the citizen’s] privacy in order to enforce the law.” (quoting McDonald v.

United States, 335 U.S. 451, 455 (1948)) (alterations in original)). The good-faith

exception and the level of deference provided to issuing judges presuppose the

gatekeeping function is performed with a level of regard appropriate to such a

weighty task. See Leon, 468 U.S. at 914–17.

      The undersigned is sympathetic to the pressures issuing judges face; I too once

sat on the Tenth Judicial Circuit Court. Yet when an officer has a history of

presenting applications for search warrants that evince shoddy work, the burden falls

even more heavily on the issuing judge to prevent such applications from moving

forward and to stop the tree from being poisoned before there are any fruits, before



                                         12
any person’s Fourth Amendment rights have been infringed. See United States v.

Bonitz, 826 F.2d 954, 958 (10th Cir. 1987) (“The right of privacy was deemed too

precious to entrust to the discretion of those whose job is the detection of crime and

the arrest of criminals . . . . And so the Constitution requires a magistrate to pass on

the desires of the police before they violate the privacy of the home.” (quoting

McDonald, 335 U.S. at 455–56) (alteration in original)).

      In sum, exclusion is inappropriate here; the Court cannot find the good-faith

exception does not apply. But even if the deterrent force of the exclusionary rule will

not be brought to bear, the Court believes important lessons can be learned

nonetheless. To that end, the Clerk is directed to furnish a copy of this Opinion to the

Chief Judge of the Tenth Judicial Circuit and the Chief of Police for the City of Peoria,

so they may share my concerns with their colleagues.

                                      CONCLUSION

      Defendant’s Motions (Docs. 21, 22) are DENIED. The evidence from the traffic

stop and the search of 1103 South Warren Street will not be excluded on Fourth

Amendment grounds. The Clerk is directed to furnish a copy of this Opinion to the

Chief Judge of the Tenth Judicial Circuit and the Chief of Police for the City of Peoria.



SO ORDERED.

Entered this 30th day of July 2019.

                                                         s/ Joe B. McDade
                                                     JOE BILLY McDADE
                                                United States Senior District Judge



                                           13
